 Case 3:15-cv-02320-JM-AHG Document 161-2 Filed 05/11/20 PageID.5320 Page 1 of 2



 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2
   greg@westonfirm.com
 3 1405 Morena Blvd., Suite 201
   San Diego, CA 92110
 4
   Telephone: (619) 798-2006
 5 Facsimile: (619) 343-2789
 6
     Counsel for Plaintiff
 7
 8                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11 SHAVONDA HAWKINS, on behalf
   of herself and all others similarly
12 situated,                           Case No: 3:15-cv-02320-JM-AHG
                                       Pleading Type: Class Action
13
               Plaintiff,
14                                     CERTIFICATE OF SERVICE
15       v.
16 THE KROGER COMPANY,
17
            Defendant.
18
19
20
21
22
23
24
25
26
27
28
               Hawkins v. The Kroger Company, Case No. 3:15-CV-02320-JM-AHG
                                   CERTIFICATE OF SERVICE
  Case 3:15-cv-02320-JM-AHG Document 161-2 Filed 05/11/20 PageID.5321 Page 2 of 2



 1        I am a resident of the State of California, over the age of eighteen years, and not a
 2 party to the within action. My business address is 1405 Morena Blvd., Suite 201, San
 3 Diego, CA 92110. May 11, 2020, I served the documents described below:
 4        1) PLAINTIFF’S MOTION TO FILE UNDER SEAL
 5        2) MEMORANDUM IN SUPPORT OF MOTION TO FILE UNDER SEAL

 6 by Notice of Electronic Filing, which is a notice generated by the CM/ECF System at the
 7 time the document above was filed with the Court, to lead counsel listed by CM/ECF as
 8 “ATTORNEY TO BE NOTICED.”
 9        I declare under penalty of perjury under the laws of the United States that the
10 above is true and correct.
11        Executed on May 11, 2020 in San Diego, California.
12
13 DATED: May 11, 2020                           Respectfully Submitted,
14                                               /s/ Gregory Weston
15                                               THE WESTON FIRM
                                                 GREGORY S. WESTON
16                                               1405 Morena Blvd., Suite 201
17                                               San Diego, CA 92110
                                                 Telephone: (619) 798-2006
18                                               Facsimile: (619) 343-2789
19
                                                 Counsel for Plaintiff
20
21
22
23
24
25
26
27
28                                              1
              Hawkins v. The Kroger Company, Case No. 3:15-CV-02320-JM-AHG
                                  CERTIFICATE OF SERVICE
